                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Margie Elaine Tolleson,                  )
                                         )
                     Plaintiff,          )           Civil Action No.: 9:18-cv-0333-TLW
                                         )
               v.                        )
                                         )
Nancy A. Berryhill, Acting Commissioner, )
Social Security Administration,          )
                                         )
                     Defendant.          )
____________________________________ )

                                            ORDER

       Plaintiff Margie Elaine Tolleson brought this action pursuant to 42 U.S.C. § 405(g) to

obtain judicial review of a final decision of the Defendant, Acting Commissioner of Social Security

(Commissioner), denying her claims for Disability Insurance Benefits. This matter is before the

Court for review of the Report and Recommendation (the Report) filed on March 5, 2019, by

United States Magistrate Judge Bristow Marchant (MJ), to whom this case had previously been

assigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(a), (D.S.C). ECF No. 12. In the Report, the Magistrate Judge recommends affirming

the Commissioner’s decision. Id. Plaintiff filed objections to the Report, to which the

Commissioner replied. ECF Nos. 13, 15. This matter is now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting this review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections…. The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final

                                                1
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court’s review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge’s
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       The Court has carefully reviewed the Report, the objections thereto, and all other relevant

filings. The Court also notes that the issue here is limited to whether Plaintiff was disabled prior

to December 31, 2012. In her objections, Plaintiff argues that the Administrative Law Judge (ALJ)

failed to properly weigh the opinions of treating physicians Drs. Tesseneer, Machimada, and Scott

and others. However, after reviewing the record and the decision of the ALJ, and in light of the

objections filed, the Court concludes that the ALJ supported his decision meeting the substantial

evidence standard. As the MJ also noted in detailed analysis set out in his Report, the ALJ

performed a significant review of the record and outlined in detail Plaintiff’s medical conditions

prior to December 31, 2012. The ALJ follows a two-step analysis to consider subjective statements

about impairments and symptoms. Lewis v. Berryhill, 858 F.3d 858, 865–66 (4th Cir. 2017). First,

he considers medical evidence showing a condition that could reasonably produce the symptoms.

Id. Second, he evaluates intensity, persistence, and limiting effects to determine the claimant’s

ability to perform work. Id.

       In this case, the ALJ considered the objective medical evidence, opinion evidence from

physicians, and medical test results to determine that there are conditions that could produce

Plaintiff’s symptoms. R at p. 38. The Report notes that primary care records prior to December



                                                 2
2012 indicated a history of joint pain, including in the knees, toes, and thumbs, in addition to

obesity, and swelling in the lower extremities. R at p. 19. However, as the ALJ and MJ outline,

primary care records from 2007 to 2012 contain few complaints or abnormal findings concerning

other joints, such as the shoulders, hips, and lower back for example. Id. Although her treating

physicians later opined that Plaintiff could not have completed an eight-hour work day in 2012,

during Plaintiff’s three primary care visits that year, Plaintiff’s physicians reported no abnormal

neurological or musculoskeletal findings during the relevant period. Id. The record shows that

Plaintiff was ambulating normally during her visits to treating physicians in 2012 and even after

her DLI. R at p. 21.

       The ALJ also reviewed Plaintiff’s own statements, including those made to physicians and

made by Plaintiff regarding her daily activities, to determine the intensity, persistence, and limiting

effects in creating the RFC. Id. at 38–61. Plaintiff testified that prior to December 31, 2012, she

was able to perform various chores around the house and engage in activities such as shopping,

going to the beach, and going out to eat. R at p. 23. As the MJ notes in the Report, in determining

Plaintiff’s RFC, the ALJ assigned greater exertion limitations to Plaintiff than those found by the

state agency physicians. R at p. 25. For these reasons, the Court finds that the ALJ supported his

findings meeting the substantial evidence standard in evaluating evidence in the record of the

intensity, persistence, and limiting effects of Plaintiff’s alleged symptoms.

       The role of this Court is to decide (1) whether the ALJ has supported his decision with

substantial evidence, and (2) whether the conclusions reached by the Commissioner are legally

correct. Hays v. Sullivan, 907 F.2d 1453 (4th Cir. 1990). The Court accepts the detailed analysis

set forth in the Report of the MJ, which concludes that the ALJ properly supported Plaintiff’s RFC




                                                  3
by including a thorough narrative discussion of the relevant medical and nonmedical evidence and

his reasons for giving limited weight to the opinions of the treating physicians.

       For these reasons and those stated in the Report, it is hereby ORDERED that the Report,

ECF No. 12, is ACCEPTED, and Plaintiff’s objections, ECF No. 13, are OVERRULED. For the

reasons articulated by the Magistrate Judge, the Commissioner’s decision is hereby AFFIRMED.

       IT IS SO ORDERED.

                                                             _s/ Terry L. Wooten_____________
                                                             TERRY L. WOOTEN
                                                             Senior United States District Judge

June 20, 2019
Columbia, South Carolina




                                                 4
